THIRD SUPPLEMENTAL INDENTURE This THIRD SUPPLEMENTAL INDENTURE (this “Third Supplemental Indenture”) is dated as of May 7, 2007, among BERRY PLASTICS HOLDING CORPORATION (or its successor) (the “Company”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as trustee under the indenture referred to below (the “Trustee”), ROLLPAK ACQUISITION CORPORATION and ROLLPAK CORPORATION (each, a “New Guarantor” and collectively, the “New Guarantors”). W I T N E S S E T H : WHEREAS, BPC Acquisition Corp. has heretofore executed and delivered to the Trustee an indenture dated as of September 20, 2006 (as supplemented by the first supplemental indenture dated as of September 20, 2006 by and among the Company (formerly known as BPC Holding Corporation), BPC Acquisition Corp., the guarantors party thereto and the Trustee and the second supplemental indenture dated as of April 3, 2007, among the Company, the guarantors party thereto and the Trustee, and as further amended, supplemented or otherwise modified, the “Indenture”), providing for the issuance of the Company’s 8 7/8 % Second Priority Senior Secured Fixed Rate Notes due 2014 (the “Fixed Rate Notes”) in the aggregate principal amount of $525,000,000 and Second Priority Senior
